Citation Nr: 1215881	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  06-28 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a chronic ophthalmological disability of the right eye manifested by blindness (claimed as central retinal vein occlusion with neovascularization of the disc and vitreal hemorrhage of the right eye with glaucoma and cataracts, secondary to service-connected Type II diabetes mellitus). 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to July 1968.  His military records reflect service in the territorial boundaries of the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for service connection for a chronic ophthalmological disability of the right eye manifested by blindness (claimed as central retinal vein occlusion with neovascularization of the disc and vitreal hemorrhage of the right eye, secondary to service-connected Type II diabetes mellitus).

In January 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary and procedural development, which included obtaining pertinent outstanding clinical records, scheduling the Veteran for a VA eye examination to obtain a nexus opinion, and furnishing him with a supplemental statement of the case addressing relevant evidence in the first instance.  Following this development, the denial of the claim for service connection for right eye blindness was confirmed in a February 2012 rating decision/supplemental statement of the case.  The case was thereafter returned to the Board in March 2012 and the Veteran now continues his appeal.  The Board notes at this juncture that the RO has undertaken the foregoing actions, in substantial compliance with the development ordered in the remand.  Thus an additional remand for corrective action is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-147 (1999).   

Social Security Administration (SSA) records include a November 2005 medical report from the Veteran's private ophthalmologist, Thomas N. Fleming, M.D., which reflects a diagnosis of unilateral diabetic retinopathy of the left eye.  The Board broadly construes its submission as an attempt to reopen the claim for service connection for diabetic retinopathy of the left eye.  Subsequently, a February 2011 VA eye examination confirmed the diagnosis of diabetic retinopathy of the left eye and provided a positive nexus opinion linking this diagnosis to service.  However, this pending issue remains unadjudicated, and it is thus referred to the RO for appropriate action.


FINDINGS OF FACT

The Veteran's blindness in his right eye is the result of a post-service central retinal vein occlusion with neovascularization of the disc and vitreal hemorrhage of the right eye, now with cataracts and glaucoma; these did not have their onset during active service and are not etiologically related to his service-connected Type II diabetes mellitus.


CONCLUSION OF LAW

Blindness of the right eye due to central retinal vein occlusion, with neovascularization of the disc and vitreal hemorrhage of the right eye (with subsequent cataracts and glaucoma), were not incurred, nor are they presumed to have been incurred in active duty, and are not proximately due to, aggravated by, or the result of service-connected Type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), (b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that the Veteran filed his original claim for VA compensation for a right eye disability manifested by blindness in July 2003.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

Letters issued in July 2003 and June 2005 satisfied the duty to notify provisions with respect to the above requirements, as well as (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  A subsequent March 2006 letter also notified the Veteran of how VA determined (4) degree of disability and (5) effective date.  Accordingly, VA has met the duty to notify provisions of the VCAA by action of the aforementioned letters.  To the extent that there may be a timing of notice defect in that fully complaint notice was not provided prior to the initial adjudication of the claim in April 2004, this defect is cured by a subsequent readjudication of the claim after fully complaint notice has been provided, which in the present case was conducted most recently in a February 2012 rating decision/supplemental statement of the case.  [See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006): the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or a supplemental statement of the case, is sufficient to cure a timing defect.]
 
In addition, the duty to assist the Veteran has been satisfied.  All relevant records are in the Veteran's claims file, including his service treatment records and current VA, SSA, and private medical records dated 1999 - 2011.  Otherwise, nothing in the record indicates the Veteran has identified the existence of any other relevant evidence that is not of record and is obtainable.  

Pursuant to the Board's remand of January 2011, the Veteran has also been provided with a VA medical examination in February 2011 specifically addressing the matter on appeal.  The Board finds no defect in the February 2011 VA examination report that would render it invalid or inadequate for adjudication purposes.  Specifically, the Veteran's pertinent clinical history and claims file were reviewed by the VA examiner during the course of the examination, and the clinical determinations and commentary obtained were predicated on this review.  Thus, the Board concludes that the February 2011 medical examination report is adequate for purposes of adjudicating the present claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As the RO has substantially complied with the Board's remand of January 2011, further remand for corrective action is unnecessary.  [See Stegall v. West, 11 Vet. App. 268 (1998): A remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999): Exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the RO's post-remand development is in substantial compliance with the Board's remand instructions.]

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).  

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of visual impairment in service will permit service connection for chronic visual loss or blindness, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to, aggravated by, or otherwise the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b) (2011).  In this regard, the Board notes that the Veteran is presently service connected for Type II diabetes mellitus, linked to his presumptive exposure to Agent Orange during service in the Republic of Vietnam.  He is also service connected for multiple diseases and disabilities, many secondarily related to diabetes mellitus, including coronary artery disease (status post coronary artery bypass grafting), bilateral peripheral neuropathy of the lower extremities, and diabetic nephropathy.  His combined evaluation is 100 percent, and he is in receipt of special monthly compensation due to a disability rated 100 percent disabling and additional service-connected disabilities independently ratable at 60 percent disabling or more.

In order to establish a right to compensation for a disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Veteran's service treatment records show no diagnosis or treatment for eye disease or ophthalmological or optical abnormalities in service, other than bilateral refractive errors for which VA compensation is not payable under the regulations.  See 38 C.F.R. § 3.303(c) (2011); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Post-service medical evidence also does not demonstrate onset of a chronic ophthalmological disease affecting the right eye representing an organic disease of the nervous system or arteriovenous disease manifested to a minimally compensable degree within one year following his separation from active duty in July 1968.  As such, service connection for a chronic ophthalmological disease affecting the right eye currently manifested by blindness cannot be granted on a direct basis or the usual presumptive basis provided by 38 C.F.R. §§ 3.303, 3.307, 3.309.

As the Veteran is service connected for Type II diabetes mellitus, the Board must now consider service connection for a chronic ophthalmological disease of the right eye manifested by blindness as secondary to Type II diabetes mellitus.  In this regard, private and VA medical records establish that in early December 1999, the Veteran developed sudden onset of blindness in his right eye, which was ultimately determined to have been caused by a central retinal vein occlusion (characterized in the Veteran's treatment records as a "mini-stroke" of the retinal vein of his right eye).  The records reflect that there was subsequent neovascularization of the ocular disc and vitreal hemorrhage of the right eye, and the Veteran's blindness in his right eye is deemed to be a permanent disabling condition.  Vision in his left eye has remained intact to the present day.  Private ophthalmological treatment notes dated January - May 2000 show that the Veteran was diagnosed with neovascular glaucoma of his right eye.

Although a private ophthalmological treatment note dated in September 2002 shows a diagnosis of diabetic retinopathy in the Veteran's right eye, subsequent clinical records including a current VA examination dated in February 2011 do not demonstrate that this diagnosis is present in the right eye.

The report of a VA eye examination in December 2003 notes that the Veteran had diabetes and that he suffered a central retinal vein occlusion in his right eye with residual blindness and only light perception, but concluded in its diagnosis that his diabetes was without any ocular manifestations.  In an addendum dated in March 2004, the examiner remarked that one of the causes of unilateral vision loss and proliferation of blood vessels (i.e., neovascularization) of the ocular disc is a vein occlusion and that "potentially the [Veteran] could have had bilateral [eye] disease from diabetes which has resolved and improved [but] [t]hat situation would be highly rare and unlikely because diabetic eye disease usually gets worse with time."

Private ophthalmological treatment reports dated in 2005 reflect, as pertinent, that the Veteran was status post old central retinal vein occlusion in his right eye with bilateral cataracts.  Although diabetic retinopathy was diagnosed with respect only to his left eye (which is not currently at issue in this appeal), no diagnosis of diabetic retinopathy of the right eye was indicated.

A VA eye examination report dated in April 2006 shows that the Veteran was status post central retinal vein occlusion in his right eye with residual blindness.  A contemporaneous VA diabetes examination report also dated in April 2006, contains a remark from the examiner that "[t]he veteran is blind in the right eye from diabetes mellitus complications," but no further discussion or supportive rationale for this statement is shown in the report.

The report of a VA eye examination conducted in February 2011 reflects that the Veteran's claims file and relevant clinical history were reviewed by the VA examiner in conjunction with the examination.  The examiner noted onset of central retinal vein occlusion in the Veteran's right eye in 1999, with subsequent neovascularization of the disc and associated glaucoma and residual no light perception vision.  Mild, non-proliferative diabetic retinopathy of only the left eye was diagnosed, with no diabetic retinopathy of the adjoining right eye.  The examiner presented the following commentary and opinion:

The etiology for the acute monocular vision loss [of the Veteran's right eye] which occurred [in December 1999] and progressed to neovascular glaucoma with decreased vision [of the right eye] was due to a central retinal vein occlusion.  The [Veteran's] military service and [his service-connected] diabetes did not proximately cause nor aggrivated [sic] the central retinal vein occlusion or the neovascular glaucoma.  Not related to the [Veteran's] military service or diabetes.

Total Vision loss [of the right eye]. . . caused by Central Retinal Vein Occlusion Not related to the [Veteran's] military service or the diabetes.

[Bilateral] cataracts. . . not related to the [Veteran's] military service or the diabetes.

Glaucoma [suspected]. . . Not related to the [Veteran's] military service or the diabetes.

The Board has considered the evidence described above and finds that the weight of the clinical evidence does not objectively establish a nexus between the Veteran's active service and his current disabling right eye diagnoses, which include blindness, status post central retinal vein occlusion, with neovascularization of the disc, cataracts, and glaucoma.  While there is a rather equivocal opinion presented in March 2004 that entertains the possibility that the Veteran's eye problems may be related to his diabetes, it is not expressed with any certitude and is, at best, speculative.  The single medical remark of record affirmatively stating that "[t]he veteran is blind in the right eye from diabetes mellitus complications," from the April 2006 VA diabetes examination report is not accompanied by any discussion or supportive rationale.  These aforementioned statements present the strongest clinical evidence in support of the Veteran's claim, but they are significantly outweighed by the other pertinent evidence of record, particularly the opinions and commentary presented in the February 2011 VA eye examination, which unequivocally found no nexus between the Veteran's present right eye disabilities and his period of military service, and no etiological relationship between his right eye disabilities and his service-connected disabilities, particularly his diabetes mellitus.  The examiner specifically found that the Veteran's service-connected diabetes mellitus neither caused nor aggravated (which is to say permanently worsened beyond their normal clinical progression) his right eye blindness, status post central retinal vein occlusion, with neovascularization of the disc, cataracts, and glaucoma.  These adverse opinions were presented in the context of a careful review of the Veteran's relevant clinical history and were accompanied with a supportive medical rationale.   As such, the Board accords them great probative weight and finds that they far outweigh the medical evidence that rather tepidly favors the Veteran's claim. 
 
Furthermore, to the extent that the Veteran asserts on his own authority that his right eye disabilities are related to service or are otherwise linked to his service-connected disabilities, as he is not shown to be a medical professional who possesses the requisite training to make medical diagnoses and present opinions regarding their causation and etiology, his statements in this regard are entitled to no probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In view of the foregoing discussion, the Board concludes that service connection is not warranted for a chronic right eye disability, currently manifested by blindness, status post central retinal vein occlusion, with neovascularization of the disc, vitreal hemorrhage of the right eye, cataracts, and glaucoma.  The Veteran's claim is therefore denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic ophthalmological disability of the right eye, currently manifested by blindness, status post central retinal vein occlusion, with neovascularization of the disc, vitreal hemorrhage of the right eye, cataracts, and glaucoma, is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


